 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-04-DB
11
                                   Plaintiff,             STIPULATION AND ORDER TO SET INITIAL
12                                                        APPEARANCE IN THE SOUTHERN DISTRICT
                            v.                            OF CALIFORNIA
13
     RAQUEL PERALES,
14
                                  Defendants.
15

16

17          Defendant Raquel Perales was indicted in the Southern District of California on October 18,

18 2018. She made her initial appearance in the Eastern District of California on January 7, 2019 pursuant

19 to Federal Rule of Criminal Procedure 5 (“Rule 5). A detention hearing was held on January 8, 2019,
                                                     1


20
            1
                Federal Rule of Criminal Procedure 5 states as follows:
21
              (3) Procedures in a District Other Than Where the Offense Was Allegedly Committed. If
22   the initial appearance occurs in a district other than where the offense was allegedly committed, the
     following procedures apply:
23                                                                 ...
                     (D) the magistrate judge must transfer the defendant to the district where the offense was
24            allegedly committed if:
25                           (i) the government produces the warrant, a certified copy of the warrant, or a
                     reliable electronic form of either; and
26                           (ii) the judge finds that the defendant is the same person named in the indictment,
                     information, or warrant; and
27
                     (E) when a defendant is transferred and discharged, the clerk must promptly transmit the
28            papers and any bail to the clerk in the district where the offense was allegedly committed.


      STIPULATION TO SET INITIAL APPEARANCE               1
30
 1 during which the Court ordered the defendant released on certain conditions. One of those conditions is

 2 that the defendant participate in a 90-day residential drug treatment program. The Court set a status in

 3 the Eastern District of California for March 22, 2019. The Court did not order that the defendant appear

 4 in the Southern District of California.

 5          The parties hereby agree and stipulate, and request that the Court order that the defendant be

 6 transferred to the Southern District of California pursuant to Rule 5 and that the defendant appear before

 7 Magistrate Judge William V. Gallo at the United States Courthouse in the Southern District of California

 8 on Friday April 12, 2019, at 10:30 a.m. at the following address:

 9                         United States Courthouse
                           Courtroom of the Honorable William V. Gallo
10
                           221 W Broadway, San Diego California, 92101
11

12          IT IS SO STIPULATED

13

14   Dated: January 8, 2019                                  MCGREGOR W. SCOTT
                                                             United States Attorney
15

16                                                           /s/ CAMERON L. DESMOND
                                                             CAMERON L. DESMOND
17                                                           Assistant United States Attorney

18

19   Dated: January 8, 2019                                  /s/ JEROME PRICE
                                                             JEROME PRICE
20                                                           Counsel for Defendant
                                                             RAQUEL PERALES
21

22                                            FINDINGS AND ORDER

23          IT IS SO FOUND AND ORDERED

24 Dated: January 10, 2019

25

26
27

28


      STIPULATION TO SET INITIAL APPEARANCE              2
30
